Citation Nr: 1103366	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for asthma, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus with hallux valgus, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served in the US Army from March 1974 to February 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee.  

The Veteran, along with his wife, testified during a 
videoconference hearing before the undersigned Veterans Law Judge 
in September 2010.  A transcript of that hearing was prepared and 
has been included in the claims folder for review.  

During the Veteran's hearing before the undersigned Veterans Law 
Judge, the Veteran indicated that he was unable to work because 
of all of his service-connected disabilities.  He insinuated that 
he should be assigned a total disability evaluation based on 
individual unemployability due to his service-connected 
disabilities (TDIU).  This issue has not been adjudicated by the 
RO and as such, it is referred back to the RO for additional 
development and action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has come before the VA asking that his service-
connected asthma condition and his bilateral pes planus 
disability be assigned higher disability ratings.  In conjunction 
with his claim for benefits, the Veteran underwent a VA 
examination in April 2008.  Prior to the examination, the doctor 
did not review the Veteran's claims folder or any of his medical 
records.  Nevertheless, the examiner did examine the Veteran and 
provided a diagnosis with respect to the pes planus and asthma.  
The Board would note that in conjunction with the asthma 
examination, pulmonary function testing was not accomplished.  

Upon reviewing the examinations, and after the Veteran asserting 
during his hearing that both disabilities had become more severe, 
it is the opinion of the Board that additional testing should be 
accomplished before the Board issues a determination as to the 
merits of the Veteran's claim.  First, pursuant to VA's duty to 
assist, VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2010).  Where a claimant asserts that the 
disability in question has increased in severity since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Board therefore finds that comprehensive VA examinations of 
the feet and lungs are necessary to address the current level of 
disability of both conditions.  

Moreover, the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has indicated that medical examinations 
should, if possible, take into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Because this was not done, two additional 
examinations should be performed in keeping with the Court's 
pronouncements.  Moreover, those examinations will also provide 
additional insight into the Veteran's claim and it will allow the 
VA/Board to address any assertions made by the Veteran and his 
representative in support of the claim.

Also, because the claim is being returned for additional 
development, copies of any available VA, private, and other 
federal medical treatment records subsequent to 2007 should be 
obtained and incorporated in the claims file.  It is important to 
note that records generated by VA facilities (or at other federal 
facilities) that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Hence, these treatment records should be 
associated with the claims file.

Thus, the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the Veteran 
and ask that he identify all additional 
medical treatment providers since January 
2007 for the disorders currently on appeal, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified (to include any TRICARE 
records and other medical records 
possibly located at the medical 
facilities at Fort Campbell, Kentucky, 
and the Gateway Medical Center, 
Clarksville, Tennessee).  Copies of the 
medical records from all sources (not 
already in the claims folder) should then 
be requested.  All records obtained should 
be added to the claims folder.  If any 
records are unavailable, the Veteran and 
his representative should be so notified in 
writing pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the claims folder VA 
medical records pertaining to the Veteran, 
which are not already of record and which 
date from January 2007.

3.  Following completion of the above, the 
RO/AMC should afford the Veteran an 
appropriate VA examination concerning the 
nature and extent of his service-connected 
asthma.  The claims folder should be made 
available and reviewed by the examiner.  
All indicated tests should be performed and 
all findings should be reported in detail - 
this should include the performance of a 
pulmonary function test (PFT) which 
contains the full range of results 
necessary to rate the disability under the 
diagnostic criteria.

Additionally, the examiner should 
differentiate between any symptoms produced 
by the Veteran's asthma and those 
manifestations produced by the Veteran's 
service-connected sleep apnea.  If such is 
not possible, the examiner must explain 
why. 

4.   Following completion of steps one and 
two, the RO/AMC should afford the Veteran 
an appropriate VA examination to determine 
the nature and extent of his bilateral pes 
planus with hallux valgus.  The claims 
folder should be made available and 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.   It is 
requested that the examiner identify the 
symptoms and objective manifestations, if 
any, the Veteran currently manifests, or 
has manifested in the recent past, that are 
attributable to his service-connected 
bilateral pes planus with hallux valgus.

The examiner should assess whether there is 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, swelling on use, 
characteristic callosities, extreme 
tenderness of plantar surfaces, marked 
inward displacement, or severe spasm of the 
tendo achillis on manipulation, which is 
not improved by orthopedic shoes or 
appliances.  

5.  Thereafter, the RO/AMC should 
readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


